  Case 3:20-mj-03019-TJB Document 36 Filed 06/17/21 Page 1 of 3 PageID: 67




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :   Hon. Tonianne J. Bongiovanni
                                       :
      v.                               :   Mag. No. 20-3019 (TJB)
                                       :
EARLJA J. DUDLEY,                      :   ORDER FOR A CONTINUANCE


      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Michelle S. Gasparian, Assistant United States Attorney), and defendant

Earlja J. Dudley, (by Lisa Van Hoeck, Esq.), for an order granting a

continuance of the proceedings in the above-captioned matter from the date

this Order is signed through August 17, 2021 to permit defense counsel the

reasonable time necessary for effective preparation in this matter and to allow

the parties to discuss the matter and conduct plea negotiations in an effort to

resolve the case before grand jury proceedings and trial; and the defendant

being aware that he has the right to have the matter submitted to a grand jury

within 30 days of the date of his arrest pursuant to Title 18, United States

Code, Section 3161(b); and two prior continuances having been entered; and

the defendant, through his attorney, having consented to the continuance; and

for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:
  Case 3:20-mj-03019-TJB Document 36 Filed 06/17/21 Page 2 of 3 PageID: 68




      (1)   The parties anticipate exchanging discovery and entering into plea

negotiations, which would render any grand jury proceedings and any

subsequent trial of this matter unnecessary;

      (2)   The failure to grant such a continuance would deny counsel for the

defendant or the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence;

      (3)   The defendant has consented to the aforementioned continuance;

      (4)   The grant of a continuance will likely conserve judicial resources;

and

      (5)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interests

of the public and the defendant in a speedy trial.

      WHEREFORE, it is on this 17TH day of June, 2021;

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through August 17, 2021; and it is further




                                        2
  Case 3:20-mj-03019-TJB Document 36 Filed 06/17/21 Page 3 of 3 PageID: 69




      ORDERED that the period from the date this Order is signed through

August 17, 2021 shall be excludable in computing time under the Speedy Trial

Act of 1974.


                                    s/ Tonianne J. Bongiovanni
                                    HON. TONIANNE J. BONGIOVANNI
                                    United States Magistrate Judge



Form and entry consented to:


 Michelle S. Gasparian
Michelle S. Gasparian
Assistant United States Attorneys



Lisa Van Hoeck, Esq.
Counsel for Defendant, Earlja J. Dudley




                                      3
